Citation Nr: 0934990	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  04-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals of 
meningitis.

2.	Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to May 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for a back disorder 
and residuals of meningitis.  The RO issued a notice of the 
decision in February 2004, and the Veteran timely filed a 
Notice of Disagreement (NOD) that same month.  Subsequently, 
in April 2004 the RO provided a Statement of the Case (SOC), 
and thereafter, in May 2004, the Veteran timely filed a 
substantive appeal.  The RO issued Supplemental Statements of 
the Case (SSOCs) in May 2005, April 2006 and July 2007.

The Veteran requested a Travel Board hearing on these 
matters, which was held in September 2007 where he and his 
wife presented as witnesses before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

In March 2008 the Board remanded the two issues on appeal to 
the Agency of Original Jurisdiction (AOJ) for further 
development, to include obtaining all relevant VA treatment 
records from the VA Medical Center in Dallas, Texas spanning 
March 2007 to present, scheduling appropriate VA examinations 
to ascertain the likely etiology of the claimed disorders, 
and readjudicating the claims.  The AOJ issued another SSOC 
in February 2009. 

With respect to the service connection claim for residuals of 
meningitis, the Board finds that the AOJ complied with the 
March 2008 Remand directives, and therefore it may proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).  As 
for the Veteran's service connection claim for a back 
disorder, this aspect of the appeal is REMANDED to the AOJ 
for additional development.  VA will notify the Veteran if 
further action is required on his part.

The Board notes that the Veteran, at his Travel Board 
hearing, raised the issue of service connection for loss of 
use of a creative organ, claimed as related to his in-service 
diagnosis of meningitis.  See Hearing Transcript at 3.  The 
Board refers this matter to the AOJ for appropriate action. 


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, no prejudice to the 
Veteran has resulted or has been alleged.

2.	The Veteran's service treatment records (STRs) reflect 
that he received a diagnosis of and treatment for 
meningitis, but his these records demonstrate that 
meningitis resolved during service, resulting in a normal 
physical examination on discharge from hospital care 
during service and on service separation, and the 
competent medical opinion of record does not causally link 
the Veteran's current claimed residuals of meningitis 
(such as headaches and memory loss) to his period of 
active service or any incident thereof. 


CONCLUSION OF LAW

Service connection for residuals of meningitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a veteran with a claim.  

a. Duty to Notify
VA has a duty to notify a veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2003 and March 2006 letters sent to the Veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim, and of the information it 
failed to provide in a timely fashion, no prejudice resulted 
or has been alleged.  

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, in March 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform a 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The August 2003 and March 2006 letters from the RO satisfy 
these mandates.  The August 2003 correspondence informed the 
Veteran about the type of evidence needed to support his 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
Veteran, such as medical records, employment records and 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  The letter additionally apprised the Veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  

In addition, the March 2006 correspondence apprised the 
Veteran about the manner in which VA calculates disability 
ratings and assigns effective dates, in accordance with 
Dingess.  It also made clear that although VA could assist 
the Veteran in obtaining pertinent records, he carried the 
ultimate burden of ensuring that VA received all such private 
records.  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [AOJ] decision on a 
service-connection claim."  VA did provide most of such 
notice to the Veteran prior to the January 2004 RO decision 
that is the subject of this appeal in its August 2003 letter.  
However, the information the RO supplied in its March 2006 
letter was belated.  Notwithstanding this belated notice, the 
Board determines that the RO cured the timing defect by 
providing this VCAA notice together with readjudication of 
the claims, as demonstrated by the April 2006, July 2007 and 
February 2009 SSOCs.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The Veteran had the opportunity to 
partake in a Travel Board hearing in September 2007 where 
neither he nor his accredited representative raised any issue 
with respect to the timing of the March 2006 letter.  
Therefore the Board determines that the Veteran was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.       

b. Duty to Assist
VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes assisting a veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a December 2008 VA examination, which was thorough in 
nature and adequate for the purposes of deciding the claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1318; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
As noted in his March 1971 Report of Medical Examination for 
Enlistment, the Veteran received a normal clinical assessment 
of all systems.  In the accompanying Report of Medical 
History for Enlistment, the Veteran affirmed that he was in 
good health, and denied having any frequent or severe 
headaches.

In August 1971 the Veteran complained of having a headache 
and neck ache, in addition to feeling tired and unenergetic.  
He had a meningitis work-up, and was diagnosed with 
meningitis.  An October 27, 1971 service treatment record 
(STR) indicates that the Veteran had been hospitalized for 
meningitis, and that he had two lumbar puncture procedures 
following his admission.  The clinician noted that "[a]t the 
time of [his hospital] discharge the patient was entirely 
asymptomatic.  A complete physical examination was completely 
within normal limits.  It is now felt that the patient has 
received maximum benefit from his hospitalization and he is 
now discharged to full duty, fit for same."  

As reflected in his May 1972 Report of Medical Examination 
for Separation, the Veteran received a normal clinical 
evaluation of all systems, to include the neck, without any 
notation of residuals from his in-service meningitis.  In the 
companion Report of Medical History for Separation, the 
Veteran conveyed that he was in fair health, and indicated 
that he did not have frequent/severe headaches.  He responded 
positively to a question regarding whether he had received 
hospital treatment during service, noting that he had 
received such treatment for meningitis in 1971.  The Veteran 
did not otherwise indicate that he experienced any other 
residuals from the meningitis.  

In April 1985, the Veteran underwent a VA examination for the 
claimed residuals of meningitis.  He recalled that since he 
first contracted meningitis, he had experienced problems with 
chronic intermittent headaches, currently occurring at least 
twice per week.  They were pan cranial headaches, with no 
recognized precipitance.  Tylenol relieved the symptoms, and 
the headaches lasted about 20 to 30 minutes.  The physician 
further noted that the Veteran "has not had any medical 
evaluations or treatments for these headaches," and that he 
had no associated neurological changes or other 
symptomatology.  

Based on these data, the physician diagnosed the Veteran with 
"[s]tatus post meningitis by history involving a 3 month 
hospitalization in 1971; intermittent headaches which he 
dates back to that time, pan cranial in nature, lasting 20 to 
30 minutes and relieved by Tylenol; no significant findings 
on physical exam." 

At his September 2007 Travel Board hearing, the Veteran 
maintained that he had memory loss as a result of his 
meningitis.  Hearing Transcript at 3, 4-5.  

In December 2008 the Veteran submitted to a VA examination to 
assess whether he currently had any residuals, such as 
headaches or memory loss, attributable to his in-service 
diagnosis of meningitis.  The physician reviewed the claims 
file and noted that the Veteran had been diagnosed with and 
treated for meningitis during service.  He also observed that 
the Veteran had been in prison from 1975 to 1985, and that 
medical records were not available for this time period.  
However, the Veteran conveyed to the physician that he did 
not seek or receive any treatment for headaches during his 
time of incarceration, and the he had simply endured the 
headaches during that time.  The physician commented that the 
Veteran had been diagnosed with severe tonsilar cancer in 
2003, which was now in remission, and that he also had 
hypothyroidism.    

The Veteran currently complained of having constant headaches 
for which he took aspirin and other medication.  He also 
stated that he felt constantly fatigued, but the physician 
noted that the Veteran "realizes that the probable reason is 
probably side effects from tonsillar cancer treatment."  
Other symptoms the Veteran complained of included occasional 
dizziness and weakness in the arms and legs, as well as 
numbness and tingling.  

A physical examination revealed no adenopathy of the neck, 
tenderness or pallor.  His neck appeared supple without 
thyromegaly or lymphadenopathy noted.  The Veteran appeared 
alert and oriented with memory intact.  Based on these data, 
the physician diagnosed him with past bacterial meningitis, 
which had been treated from August 30, 1971 to October 27, 
1971.  He noted that the Veteran had "[r]esponded to 
treatment and was released back to full duty," and that "VA 
treatment records all reviewed and show no interval treatment 
of any problems associated with meningitis side effects."  
The physician further observed that the Veteran was 
"documented to have been asymptomatic by discharge notes on 
October 27, 1971, and was also stated that the neurological 
exam was entirely within normal limits," in addition to 
having been pronounced ready for duty at that time.  He 
concluded that the meningitis documented and treated while in 
service in 1971 "is less likely than not related to any 
residuals of memory loss and/or headaches, currently 
experienced by the [V]eteran."       

b. Discussion
After a full and complete review of the record, the Board 
determines that the evidence weighs against the Veteran's 
service connection claim for residuals of meningitis, such as 
memory loss and chronic headaches.  In particular, while the 
Veteran's STRs clearly indicate that he sought and received 
treatment for meningitis during his period of active service, 
which could support his claim, he was deemed to have been 
fully recovered from the meningitis and determined to be fit 
for duty upon his discharge from the hospital in late October 
1971.  The apparent in-service resolution of his meningitis 
weighs against the claim, as does the fact that the Veteran 
received a completely normal physical examination on 
separation in March 1972, without any complaints of residual 
recurrent headaches or the like.  Accordingly, the Board 
determines that to the extent that the Veteran incurred 
meningitis during his period of active service, this ailment 
was acute and transitory in nature and became fully resolved 
prior to his service separation.

In addition, the medical evidence of record is against a 
determination that a causal link exists between the Veteran's 
current claimed residuals of meningitis.  Specifically, the 
December 2008 VA examiner, after review of the claims file, 
consideration of the Veteran's complaints of headaches since 
the 1970s, and a physical examination, concluded that it was 
less likely than not that any current headaches or memory 
loss was causally related to his period of active service or 
any incident thereof.  Such a nexus opinion weighs against 
the claim.  The Veteran has presented no positive medical 
nexus opinion to the contrary, and in the absence of such 
favorable evidence, the claim must be denied.  


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for the claimed residuals of meningitis, to 
include headaches and memory loss, is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for residuals of meningitis is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's service connection claim 
for a back disorder.  38 C.F.R. § 19.9 (2008).  A summation 
of the relevant evidence is set forth below.

a. Factual Background
As noted above, the Veteran received a normal clinical 
evaluation of all systems, to include the back, in his March 
1971 Report of Medical Examination for Enlistment.  He also 
affirmed that he was in good health in the accompanying 
Report of Medical History for Enlistment. 
A July 13, 1971 service treatment record (STR) documents that 
the Veteran had a considerable paraspinal (lower thoracic and 
lumbar) muscle spasm for which he received medication.  
Thereafter, as reflected in a July 22, 1971 STR, it was noted 
that the Veteran had fallen off an aircraft, which had caused 
an injury to his left ankle and knee.  

Approximately six days later, on July 28, 1971, the Veteran 
complained of pain on the left side of the waist, which had 
occurred during a swimming accident.  He felt pain on 
flexion, and the clinician assessed him as having a 
compression of the thorax with pain, although X-rays taken at 
that time were negative for fracture.  The examiner also 
opined that the Veteran might have a cracked rib.  Two days 
later, on July 30, 1971, the Veteran indicated that he had 
back pain for which he received a diagnosis of mild left 
paraspinal spasm.  

Thereafter, on December 2, 1971, the Veteran stated that he 
had experienced low back pain ever since his meningitis 
hospitalization and lumbar punctures, which he described as 
sharp and constant.  A physical examination revealed no 
muscle spasm, and the Veteran had full range of motion 
without exacerbation of pain.  X-rays of the lumbar spine 
appeared normal.    

As reflected in his May 1972 Report of Medical Examination 
for Separation, the Veteran received a normal clinical 
evaluation of all systems, to include the back.  He reported 
that he was in fair health in the companion Report of Medical 
History, without an indication that he had recurrent back 
pain at that time.

In April 1985 the Veteran underwent a VA examination for the 
purposes of assessing his low back pain.  At this time, on 
the VA Form 21-2545, he indicated that he worked as a sales 
representative/insulation estimator, a position that he had 
started in February 1985.  He also conveyed that he received 
treatment for back problems from 1981 to 1984 while serving 
time in Shelton Correctional Center in Washington.  

The examiner took a reported history from the Veteran, which 
disclosed the following: He had injured his back on two 
occasions during service, once after falling off a plane and 
the other after falling off a slide in a swimming pool.  
After each accident, the Veteran received medical 
evaluations, but was given no specific treatment or 
diagnoses, and he had no further problems at that time.  The 
physician noted the Veteran's account that "[h]e states that 
he was pretty much asymptomatic until approximately 1984 when 
he began having intermittent aching in the low back area."  
The Veteran conveyed that such aching would usually be post-
exertional or if he slept on a mattress that was not firm.  
The physician noted that he had spent the past 10 years in 
prison at the Monroe and Shelton institutions, and currently, 
the Veteran complained of daily low back discomfort.  The 
examiner also stated that the Veteran worked as a painter, 
and had no interruption in his work secondary to the low back 
discomfort.  

A physical examination revealed full range of motion of the 
cervical spine, with a five to ten percent deficit on forward 
flexion of the lumbar spine.  He had no neurological 
abnormality in the lower extremities, but the physician 
detected "very mild paramuscular spasm in the lumbar 
regions, although this is not striking."  The Veteran had a 
normal lumbar curve, and X-rays revealed a normal cervical 
spine but irregularity involving the lumbar spine (L3) with 
some eburnation and compression of the endplate at this 
level.  The radiologist stated that this abnormality 
"probably represents an old injury at this point," but that 
the "intervertebral distance is normal and regular," 
without evidence of degenerative joint disease or acute 
abnormality.  

Based on these data, the VA physician assessed the Veteran as 
having a lumbosacral strain by history dating back to 1971, 
with "no significant findings on physical exam, no 
associated neurological changes," and noted that he 
currently had daily low back aching, precipitated by lifting 
or straining.     

A December 1985 Clinical Record continues to document the 
Veteran's complaints of back pain, which he reportedly had 
experienced since 1971.  The clinician noted the Veteran's 
account that the back pain "was aggravated eight months ago 
because of a rear end accident."  Upon physical examination, 
the physician stated that the Veteran appeared healthy-
looking with purpatory thoracic vertebral pain.   

As reflected in a September 2002 VA medical report, the 
Veteran worked in approximately 15 different jobs since his 
service discharge.  These jobs included working as a 
carpenter, chef, cook, CEO, auto body worker, a fireman and 
others.  He reported that the longest job he held lasted four 
years, where he worked in the security field.  He worked 
temporary jobs and usually would quit after becoming bored.  
Currently, the Veteran was unemployed.  This record also 
noted the Veteran's long history of alcohol abuse, which 
began in his teens.    

A September 2005 VA medical record discloses that an MRI of 
the Veteran's spine showed only mild disc bulges in the lower 
thoracic spine and degenerative disc disease changes.  The 
clinician recommended that he use NSAIDS or Tylenol.     

In December 2008 the Veteran underwent a VA examination of 
the spine; at this time the physician did not have access to 
the claims file, and he noted as such.  The Veteran recounted 
how he had fallen from an airplane in 1971, which he asserted 
resulted in a vertebral fracture for which he received pain 
pills and limited duty for a time.  He also complained of 
experiencing intermittent numbness of the legs since 1971.  
The examiner noted that a previous MRI disclosed a bulging 
disc at 3/4 and 4/5.  After performing a physical 
examination, he diagnosed the Veteran with degenerative disc 
disease of the lumbar spine.

As for whether the Veteran's currently diagnosed lumbar spine 
disorder was likely causally related to his reported in-
service injury, the physician noted that the Veteran's STRs 
were unavailable, and opined that "[f]rom that historical 
basis it is as likely as not that the current back problem is 
service connected from the fall injury in 1971."  He stated, 
however, that "[a]s previously stated the C-file is 
currently not available [and] this will need to be 
reviewed."  

In February 2009, this VA physician provided an Addendum, 
wherein he indicated that he now had reviewed the Veteran's 
claims file.  He again reiterated the Veteran's in-service 
complaints of and treatment for low back pain in 1971, and he 
noted that the Veteran had a normal separation examination.  
The physician stated that the Veteran "had no further back 
problems for about 14 years until 1984 when intermittent back 
pain began.  He was employed as a painter at the time and the 
back pain was not causing any missed work."  He also 
observed that the Veteran had "a long history of severe 
alcohol abuse and numerous DWI arrests."  Based on these 
data and the physical examination in December 2008, the 
physician revised his prior opinion and concluded that "[i]t 
is less likely than not that the current low back condition 
is related to service.  It is more likely related to aging 
and manual labor jobs."  He further opined that "[i]t is 
also well established that alcohol abuse leads to injuries 
that are not recognized at the time or remembered after."

b. Discussion
After a review of the evidence of record, the Board 
determines that additional development of this claim must 
occur.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Specifically, the Veteran, in the April 1985 VA From 21-2545, 
specifically indicated that he received treatment for back 
problems while incarcerated at the Shelton Correctional 
Center from 1981 to 1984.  Also, the April 1985 VA physician 
transcribed that the Veteran had served prison time in 
Shelton Correctional Center as well as another institution, 
the Monroe correctional facility, for a total time period 
spanning approximately 1975 to 1985.  The AOJ must therefore 
attempt to acquire these pertinent, outstanding medical 
treatment records from the two institutions for this time 
frame of 10 years.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In addition, the Board finds that another VA medical opinion, 
from a physician other than Dr. Jethro B. Rochelle, is 
necessary in order to fully and fairly adjudicate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Powell v. West, 
13 Vet. App. 31, 35 (1999) (error for Board to rely on 
inadequate examination).  In particular, Dr. Rochelle 
initially offered a favorable nexus opinion in December 2008, 
but subsequently changed his assessment to an unfavorable 
opinion in February 2009 after a review of the claims file.  
While typically, such review of the claims file could lend 
more probative weight to a medical opinion, the fact that Dr. 
Rochelle now cited to the Veteran's age and employment as a 
painter and "other manual jobs" without elaborating on how 
or why such employment impacted or caused the Veteran's 
currently diagnosed back disorder leaves the Board to 
question the thoroughness of this opinion.  38 C.F.R. § 4.2 
(providing that if an examination report does not contain 
sufficient detail, the Board must return the report as 
inadequate for evaluation purposes); Bowling v. Principi, 15 
Vet. App. 1, 12 (2001) (emphasizing Board's duty to return 
inadequate examination report).  Additionally of concern to 
the Board is Dr. Rochelle's parenthetical notation in support 
of his conclusion, that it is "well established" that 
alcoholism "leads to injuries that are not recognized at the 
time or remembered after."  Such a generalized statement is 
speculative, and he cited to no specific evidence in the 
record that the Veteran's documented alcohol problem actually 
caused a back injury or the current back disability.  
Accordingly, a fresh VA medical opinion (without examination) 
must be obtained from a clinician other than Dr. Rochelle.  
See 38 C.F.R. § 4.2; Bowling, 15 Vet. App. at 12.    
 
Accordingly, the case is remanded for the following action:

1. The AOJ must obtain the Veteran's 
medical treatment records from his 
periods of incarceration spanning 
approximately 1975 through 1985 at 
various institutions, to include the 
Monroe and Shelton correctional 
facilities.  Such medical records must be 
associated with the claims file, and if 
any such records are unavailable, a 
negative reply from the institutions must 
be furnished and associated with the 
claims file.

2.  Thereafter, the AOJ must obtain a VA 
orthopedic medical opinion (without 
examination) from a clinician other than 
Dr. Jethro B. Rochelle.  

The new clinician should review the 
claims file and indicate as such in the 
medical opinion.  He or she is asked to 
give particular attention to the 
Veteran's service treatment records 
(STRs), which document his in-service 
complaints of and treatment for his back 
injury (or injuries) after falls from an 
airplane and a swimming pool slide; the 
April 1985 VA examination, where the 
radiologist noted that there appeared to 
be an "old injury" to the back; the 
Veteran's previous and varied employment 
history; and the December 2008 VA 
examination report by Dr. Jethro B. 
Rochelle as well as the February 2009 
Addendum.

Following a review of the relevant 
medical evidence in the claims file, the 
clinician is requested to address the 
following issue:

Is it at least as likely as 
not (50 percent or greater 
probability) that the 
Veteran's current back 
disorder, diagnosed as 
degenerative disc disease and 
bulging discs, is causally 
related to his period of 
active service or any incident 
thereof, to include the 
documented back spasms and 
falls from an airplane and a 
swimming pool slide in 1971?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed, to 
include reference to the evidence in the 
claims file (such as the Veteran's STRs; 
post-service medical records; the 
Veteran's employment history; and the 
December 2008 and February 2009 VA 
opinions by Dr. Jethro B. Rochelle), 
pertinent medical literature and other 
general medical principles.  
   
3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AOJ must 
readjudicate the Veteran's claim.  If the 
claim remains denied, the AOJ should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
  



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


